Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00271-CV

        IN THE INTEREST OF G.R.B., A.R.B., I.E.B.S., J.B.G., and E.A.G., Children

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01024
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order of termination if
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED October 10, 2018.


                                                  _____________________________
                                                  Marialyn Barnard, Justice